DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 26-27, 33-34, 37-38, 42-43 and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (PG Pub 2011/0248411; hereinafter Ho.).

    PNG
    media_image1.png
    306
    518
    media_image1.png
    Greyscale

Regarding claim 26, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches a package-on-package (PoP) assembly 100 comprising: 
a first package 112 with a first side (bottom) coupled with a printed circuit board (PCB)(not shown; refer to para [0010-0016]) and a second side (top) opposite the first side (see Fig. 1); 
a second package 102 coupled with a second side of the first package (see Fig. 1);  
wherein the second package is a leadframe package (para [0040]) with one or more leads 104 (para [0036]) coupled with the PCB  (see Fig. 1); and 
wherein the first package and the second package are electrically coupled through the PCB by the one or more leads (para [0040]; “The top integrated circuit die 108 and the bottom integrated circuit die 118 may be connected to a next level system such as a printed circuit board.”).
Regarding claim 27, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the second package 102 and the second side (top) of the first package 112 are electrically isolated 122 (para insulation.”)
Regarding claim 33, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the first package 112 includes a first integrated circuit 118 (para [0038]; “bottom integrated circuit die”) and the second package 102 includes a second integrated circuit 108 (para [0038]; “top integrated circuit die”).
Regarding claim 34, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches
the first integrated circuit 118 is a central processing unit (CPU) (para [0036-0038]) and the second integrated circuit 108 is dynamic random access memory (DRAM) (para [0036-0038]).
Regarding claim 37, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches a package-on-package (PoP) assembly 100 comprising: 
coupling a first side (bottom) of a first package 112 with a printed circuit board (PCB)(not shown; refer to para [0010-0016]); 
coupling a second side (top) of the first package opposite the first side with a second package (see Fig. 1), wherein the second package is a leadframe package (para [0040]); and 
coupling one or more leads 104 (para [0036]) of the second package with the PCB (see Fig. 1), to electrically couple the first package and the second package through the PCB  (para [0040]; “The top integrated circuit die 108 and the bottom integrated circuit die 118 may be connected to a next level system such as a printed circuit board.”).
Regarding claim 38, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the second package 102 and the second side (top) of the first package 112 are electrically isolated 122 (para [0040]); “The extended-lead die paddle 106 and an end portion of extended leads 104 are positioned directly on the package-stacking layer 122. The package-stacking layer 122 may also provide thermal or electrical properties, such as conduction or insulation.”)
Regarding claim 42, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches a system with a package-on-package (PoP) assembly 100 the system comprising: 
a circuit board (PCB)(not shown; refer to para [0010-0016]); 
a package-on-package assembly 100 coupled with the circuit board (para [0040]), the assembly comprising: 
a first package 112 with a first side (bottom) coupled with a printed circuit board (PCB)(not shown; refer to para [0010-0016]) and a second side (top) opposite the first side (see Fig. 1); 
a second package 102 coupled with a second side of the first package (see Fig. 1);  
wherein the second package is a leadframe package (para [0040]) with one or more leads 104 (para [0036]) coupled with the PCB  (see Fig. 1); and 
wherein the first package and the second package are electrically coupled through the PCB by the one or more leads (para [0040]; “The top integrated circuit die 108 and the bottom integrated circuit die 118 may be connected to a next level system such as a printed circuit board.”).
Regarding claim 43, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the second package 102 and the second side (top) of the first package 112 are electrically isolated 122 (para [0040]); “The extended-lead die paddle 106 and an end portion of extended leads 104 are positioned directly on the package-stacking layer 122. The package-stacking layer 122 may also provide thermal or electrical properties, such as conduction or insulation.”)
Regarding claim 47, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches a device 100 comprising: 
means for coupling a first side (bottom) of a first package 112 with a printed circuit board (PCB)(not shown; refer to para [0010-0016]);
means for coupling a second side (top) of the first package opposite the first side with a second package 102 (see Fig. 1), 

means for coupling one or more leads of the second package with the PCB, to electrically couple the first package and the second package through the PCB  (para [0040]; “The top integrated circuit die 108 and the bottom integrated circuit die 118 may be connected to a next level system such as a printed circuit board.”).
Regarding claim 48, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the second package 102 and the second side (top) of the first package 112 are electrically isolated 122 (para [0040]); “The extended-lead die paddle 106 and an end portion of extended leads 104 are positioned directly on the package-stacking layer 122. The package-stacking layer 122 may also provide thermal or electrical properties, such as conduction or insulation.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 28-29, 39-40, 44-45 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, as applied to claim 26, claim 37, claim 43 or claim 47 respectively above, and further in view of Ong (PG Pub 2006/0150046; hereinafter Ong).
Regarding claim 28, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches
the first package 112 is coupled with the PCB by one or more lead connectors (see claim 26), he does not the one or more lead connectors  as comprising “a ball grid array (BGA)”.
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various lead connectors (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
Regarding claim 29, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the one or more lead connectors but does not explicitly teach “the one or more leads is a J-lead or a gull- wing lead.”
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various leads (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
Regarding claim 39, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches
the first package 112 is coupled with the PCB by one or more lead connectors (see claim 37), he does not the one or more lead connectors  as comprising “a ball grid array (BGA)”.
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various lead connectors (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
Regarding claim 40, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the one or more lead connectors but does not explicitly teach “the one or more leads is a J-lead or a gull- wing lead.”
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various leads (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).

Regarding claim 44, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches
the first package 112 is coupled with the PCB by one or more lead connectors (see claim 26), he does not the one or more lead connectors  as comprising “a ball grid array (BGA)”.
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various lead connectors (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
Regarding claim 45, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the one or more lead connectors but does not explicitly teach “the one or more leads is a J-lead or a gull- wing lead.”
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various leads (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
Regarding claim 49, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches
the first package 112 is coupled with the PCB by one or more lead connectors (see claim 26), he does not the one or more lead connectors  as comprising “a ball grid array (BGA)”.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
Regarding claim 50, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the one or more lead connectors but does not explicitly teach “the one or more leads is a J-lead or a gull- wing lead.”
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various leads (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.

3.	Claims 30, 41, 46  are rejected under 35 U.S.C. 103 as being unpatentable over Ho, as applied to claim 26, claim 37, claim 43 respectively above, and further in view of Baek et al. (PG Pub 2019/0013300; hereinafter Baek) and Lin et al. (PG Pub 2013/0249101; hereinafter Lin).
Regarding claim 30, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the one or more lead connectors but does not explicitly teach “the one or more leads is a J-lead or a gull-wing lead.”
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various leads (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).

However, Although, Ho teaches the components (eg. chip of first package on an active surface) are coupled with the PCB (see claim 26 above) and are at least partially disposed between one of the gull-wing leads 104 and the PCB (not shown), he does not explicitly teach one or more passive components are at least partially disposed between one of the gull-wing leads and the PCB. 

    PNG
    media_image2.png
    379
    730
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 9 provided above, Baek teaches a semiconductor package (para [0076]) comprising:
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate passive structure(s) adjacent to either the first die or the second die of the combined invention as taught by Baek; which would then “enable the semiconductor device to perform high-speed calculations and other useful functions” (Lin; para [0006]).
Note: That by incorporating the one or more passive components adjacent to the first die in the first package (as an example), which is between one of the gull-wing leads and the coupled PCB the claimed limitation is taught.
Regarding claim 41, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the one or more lead connectors but does not explicitly teach “the one or more leads is a J-lead or a gull-wing lead.”
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various leads (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
However, Although, Ho teaches the components (eg. chip of first package on an active surface) are coupled with the PCB (see claim 26 above) and are at least partially disposed between one of the gull-wing leads 104 and the PCB (not shown), he does not explicitly teach one or more passive components are at least partially disposed between one of the gull-wing leads and the PCB. 
In the same field of endeavor, refer to Fig. 9 provided above, Baek teaches a semiconductor package (para [0076]) comprising:
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate passive structure(s) adjacent to either the first die or the second die of the combined invention as taught by Baek; which would then “enable the semiconductor device to perform high-speed calculations and other useful functions” (Lin; para [0006]).
Note: That by incorporating the one or more passive components adjacent to the first die in the first package (as an example), which is between one of the gull-wing leads and the coupled PCB the claimed limitation is taught.
Regarding claim 46, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the one or more lead connectors but does not explicitly teach “the one or more leads is a J-lead or a gull-wing lead.”
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various leads (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).

However, Although, Ho teaches the components (eg. chip of first package on an active surface) are coupled with the PCB (see claim 26 above) and are at least partially disposed between one of the gull-wing leads 104 and the PCB (not shown), he does not explicitly teach one or more passive components are at least partially disposed between one of the gull-wing leads and the PCB. 
In the same field of endeavor, refer to Fig. 9 provided above, Baek teaches a semiconductor package (para [0076]) comprising:
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate passive structure(s) adjacent to either the first die or the second die of the combined invention as taught by Baek; which would then “enable the semiconductor device to perform high-speed calculations and other useful functions” (Lin; para [0006]).
Note: That by incorporating the one or more passive components adjacent to the first die in the first package (as an example), which is between one of the gull-wing leads and the coupled PCB the claimed limitation is taught.

4.	Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, as applied to claim 26 above, and further in view of Ong (PG Pub 2006/0150046; hereinafter Ong) and Pykari et al. (US Patent No. 9,224,672; hereinafter Pykari)  .
Regarding claim 31, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches
the first package 112 is coupled with the PCB by one or more lead connectors (see claim 26), he does not the one or more lead connectors  as comprising “a ball grid array (BGA)”.
 BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.
However, the combined invention of Ho and Ong do not explicitly teach “the first package is coupled with the PCB with reflow or with a surface mount.”
In the same field of endeavor, refer to Fig. 1B, Pykari teaches a Package-On-Package (POP) stack (title) comprising: a first package stack 114 (col. 4, lines 13-15); wherein the first package stack is coupled with a  PCB 110 (col. 4, lines 13-15) with reflow (col. 4, lines 15-20; “The solder balls have been heated, for example, in a reflow oven or by an infrared“) or with a surface mount .
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the solder balls (i.e. reflow), as taught by Pykari, to render the solder balls electrically conductive (col. 4, lines 15-20).
Regarding claim 32, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches
the second package 102 is coupled with the PCB (via the first package) by one or more lead connectors (see claim 26), he does not the one or more lead connectors as comprising “a ball grid array (BGA)”.
In the same field of endeavor, Ong teaches a package-in-package (PiP) assembly 130 (para [0053]) comprising: various lead connectors (e.g., J-lead, gull-wing lead) or BGA type connectors (para [0053]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned lead connectors, as taught by Ong, to obtain equally identical and predictable results.

In the same field of endeavor, refer to Fig. 1B, Pykari teaches a Package-On-Package (POP) stack (title) comprising: a package stack 114 (col. 4, lines 13-15); wherein the package stack is coupled with a  PCB 110 (col. 4, lines 13-15) with reflow (col. 4, lines 15-20; “The solder balls have been heated, for example, in a reflow oven or by an infrared“) or with a surface mount .
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the solder balls (i.e. reflow) of the second package, as taught by Pykari, to render the solder balls electrically conductive (col. 4, lines 15-20).

5.	Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, as applied to claim 26 above, and further in view of Yip et al. (PG Pub 2007/0254409; hereinafter Yip).
Regarding claim 35, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the first package 112 comprises a quad flat no lead or a land grid array (para [0038]), he does not explicitly teach the first package “is a BGA package.”
In the same field of endeavor, Yip teaches a method of forming stackable package (title) comprising: a package 56 (para [0026]); wherein the package “may be may be “one or more of a Quad Flat Pack ( QFP) package, a Thin Small Outline Package (TSOP), a Small Outline Integrated Circuit (SOIC) package, a Small Outline J-Lead (SOJ) package, a Plastic Leaded Chip Carrier (PLCC) package, a Wafer Level Chip Scale Package (WLCSP), a Mold Array Process-Ball Grid Array (MAPBGA) package, a Quad Flat No-Lead (QFN) package, a Land Grid Array (LGA) package and a passive component (para [0033]).”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned package types (leaded or non-leaded), as taught by Yip, to choose from a suitable and well-recognized alternative package type.
Regarding claim 36, refer to the Examiner’s mark-up of Fig. 1 provided above, Ho teaches the second package 102 comprises a lead package (para [0036]), he does not explicitly teach the type pf lead package as comprising “a quad flat package (QFP) or a thin small outline package (TSOP).”
In the same field of endeavor, Yip teaches a method of forming stackable package (title) comprising: a package 56 (para [0026]); wherein the package may be may be “one or more of a Quad Flat Pack ( QFP) package, a Thin Small Outline Package (TSOP), a Small Outline Integrated Circuit (SOIC) package, a Small Outline J-Lead (SOJ) package, a Plastic Leaded Chip Carrier (PLCC) package, a Wafer Level Chip Scale Package (WLCSP), a Mold Array Process-Ball Grid Array (MAPBGA) package, a Quad Flat No-Lead (QFN) package, a Land Grid Array (LGA) package and a passive component (para [0033]).”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the aforementioned package types (leaded or non-leaded), as taught by Yip, to choose from a suitable and well-recognized alternative package type. 

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Marimuthu et al. (PG Pub 2010/0133704, teaches semiconductor devices and, more particularly, to a semiconductor device providing an interposer package having through-silicon vias.
	b. Pagaila et al., PG Pub 2011/0068478, teaches a method of manufacture of an integrated circuit packaging system.
	c. Shenoy et al., PG Pub 2015/0091179, teaches a PoP package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895